NUMBER 13-06-552-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

ROGER WADE MOORE,							Appellant,

v.


THE STATE OF TEXAS,							Appellee.


On appeal from the 22nd District Court of Hays County, Texas.

 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion by Justice Yañez

 
	A jury found appellant, Roger Wade Moore, guilty of assault on a public servant, a
third-degree felony.  The trial court sentenced appellant to two years' imprisonment,
suspended for six years.  Appellant appeals his conviction.  Appellant's counsel filed an
Anders brief in which he has concluded that there are no issues which might arguably
support an appeal.  We affirm.
I. Compliance with Anders v. California
	Appellant's court-appointed counsel filed a brief in which he has concluded that the
appeal presents no legally non-frivolous question. (1)  Appellant's brief meets the
requirements of Anders. (2)  Counsel has informed the Court that he notified appellant of the
following:  (1) after reviewing the record, he found no meritorious issues for appeal; (2) he
is requesting to withdraw as counsel; and (3) appellant has the right to review the appellate
record and to file a pro se brief. (3)  Counsel has forwarded appellant a copy of the Anders
brief and a copy of his motion to withdraw as attorney of record.  More than thirty days
have passed, and appellant has not filed any pro se brief. (4)
II. Discussion
	In compliance with Anders, counsel reviewed the transcript in this appeal, the
sentence received by appellant, and the factual basis for the sentence. Based on his
analysis, counsel informs this Court that he has determined that there are no non-frivolous
issues for appeal.  The Supreme Court advised appellate courts that upon receiving a
"frivolous appeal" brief, they must conduct "a full examination of all the proceeding[s] to
decide whether the case is wholly frivolous." (5)  Accordingly, we have carefully reviewed the
record and have considered the issues raised in the brief, and we have found nothing that
would arguably support an appeal. (6)  We agree with counsel that there is no basis for
presenting any legally non-frivolous issue and conclude the appeal is wholly frivolous and
without merit. (7)
III. Conclusion
 The judgment of the trial court is affirmed.  Additionally, in accordance with Anders,
appellant's counsel filed a motion requesting permission to withdraw as counsel for
appellant. (8)  We grant counsel's motion to withdraw, and order counsel to notify appellant
of the disposition of this appeal and of the availability of discretionary review. (9)



  
 LINDA REYNA YAÑEZ,
							Justice





Do not publish.  Tex. R. App. P. 47.2(b).

Memorandum opinion delivered and filed 
this the 2nd day of August, 2007. 
1.  Anders v. California, 386 U.S. 738, 744 (1967).
2.  Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
3.  See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App.
1991) (en banc); High, 573 S.W.2d at 813.
4.  See Anders, 386 U.S. at 744-45; see also High, 573 S.W.2d at 813.
5.  Penson v. Ohio, 488 U.S. 75, 80 (1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex.
App.-Corpus Christi 2003, no pet.).
6.  See Stafford, 813 S.W.2d at 509.
7. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) ("Due to the nature of Anders
briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals met the requirements of Texas Rule of Appellate
Procedure 47.1.").
8.  See Anders, 386 U.S. at 744. 
9.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam).